DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 6-7, filed 09 October 2021, with respect to 112 rejections have been fully considered and are persuasive.  The 112 rejections of 09 July 2021 has been withdrawn. 
Applicant’s arguments with respect to amended claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1 (and subsequently claims 2-13) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites amended limitation including “features can be,” and “the position of bones in three-dimensional space can also be determined.” It is not clear whether the applicant intends to claim positively regarding to details of feature and the position of bones, since language “can be” seems to claim the limitation optionally. The examiner recommends to amend claim to “the features comprise, or include” and “the position is determined” to positively recite the limitations that follows the clause. 
For a purpose of examination, the examiner will treat the claim as positively reciting the limitations. 
In addition, the examiner further submits that it is not clear whether the amended limitation of “a shadow formed by bone in ultrasonic image” refers to the section images that was previously recited in claim 1 or a separate ultrasonic image that is different from section images. 
Claims 2-13 inherit rejection of claim 1 as they are dependent upon rejected claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following rejection has been modified in view of applicant's arguments and/or amendments.
Claims 1, 3, 5-6, 8-11, and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zheng et al. (US8900146B2), hereinafter “Zheng”, in view of Schlenger (US9713508B2), and in view of Mauldin, Jr. et al. (US20160012582).
Regarding claim 1, Zheng discloses an imaging method for obtaining a human skeleton, the skeleton comprising bones, wherein, comprising following steps:
S1. fixing an object to be scanned;
S2. determining an imaging region by using a spatial sensor;
S3. scanning the target region by using an imaging probe to obtain a series of section images that record spatial position coordinates and scanning angle of the imaging probe;
S4. determining the position of bones in a three-dimensional space according to features reflected on surfaces of the bones in the section images and the spatial position coordinates and scanning angle of the imaging probe, and obtaining position information of the bones (Zheng teaches in Column 3, lines 11-21, “a method for assessing scoliosis.  The method includes capturing ultrasound images. The method also includes recording the position and orientation of the captured ultrasound images. The method also includes marking feature of vertebra in the captured ultrasound images, and the marked features are connected with lines in order to calculate angles and distances between the marked features for the calculation of the Cobb angle and spinal rotation angle based on the calculated angles and distances. The marked features are a reflection of the surfaces of the vertebra”; in Column 4, lines 45-47, “an ultrasound scanner 11 with an ultrasound brightness mode (US B-mode) probe 12, a 3D spatial sensor control unit 13...and a computer 15”; as well as in Column 5, lines 3-9, “The system 10 measures the angle 

S6. continuously scanning the target region till the position information and section images of the bones in the skeleton in an entire target region are completely collected (Zheng teaches in Column 6, lines 7-10, “The images are displayed (52) in 3D space on the screen of the computer 15 in real-time as they are captured. The display of captured images is depicted in FIG. 2. The images form a long image stack”); and
S7. displaying the skeleton in the three-dimensional space (Zheng teaches in Column 6, lines 63-66, “the selected candidate image is enlarged for a better view by the examiner which can be displayed where the image is or in a separated location as depicted by the image 30 shown in the bottom right corner in FIG. 2”). 
However, Zheng fails to specifically teach part of Step S1. in which a target region is determined.
Schlenger discloses, regarding claim 1, that Step S.1 of the method is determining a target region and fixing an object to be scanned (Schlenger teaches in Column 10, lines 48-55, “First, at step 202, method 200 includes optionally positioning a patient on the above described mechanical table. In other example, the patient can be positioned in a standing position, a lying prone position, a seated position, etc. After, positioning of the patient, one or more optical targets are attached to desired locations on the patient’s body at step 204”; as well as in Column 12 lines 12-14, “these landmarks may be initially located on the patient by the operator via, for example, palpation”).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply determining a target region as taught by Schlenger, as to provide the imaging method for obtaining human skeleton of Zheng with the capability of lining up the system with the target region. The motivation to make such a modification would be to ensure that the target region is where the clinician needs it to be within the imaging system to improve the diagnostic ability of the system.
Zheng and Schlenger do not explicitly teach amended limitation of “the feature can be a feature point, a feature line, or a feature surface, the position of bones in three-dimensional space can also be determined according to a shadow formed by bone in ultrasonic image.
However, in the analogous field of endeavor in ultrasound imaging method, Mauldin Jr. discloses features in the image can be a feature point, line or surface (bone surfaces [0066]), and the position of bones in three-dimensional space can also be determined according to a shadow formed by bone in ultrasonic image ([0069]-[0070]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the step of determining the position of bones as taught by Zheng to incorporate bone surface in shadow in the image, since extracting bone surface point locations using shadow intensities in the image was well known in the art as taught by Mauldin Jr..  One of ordinary skill in the art could have combined the elements as claimed by Zhang with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide image with desired bone-to-tissue contrast ratio for interpretation ([0039]), and there was reasonable expectation of success.
Regarding claim 3, Zheng discloses the imaging method for obtaining a human skeleton according to claim 1, wherein, step S3 further comprises:
S3.1 enhancing the section images obtained by scanning the same bone position from different angles by image processing, which includes averaging, median filtering, or strongest signal selection (Zheng teaches in Column 5, lines 37-42, “image processing techniques such as Gaussian, sobel filtering, 3D virtualization methods such as OpenGL and Visualization Toolkit, and angle calculation approaches are used together to calculate the degree of spine’s deformation in term of true distances and angles”; Column 6, lines 14-31, “The set of ultrasound images captured may be preprocessed by various kind of image processing filters 19. In order to enhance the bony surfaces of the vertebra in the ultrasound images, a real-time filter 18 is used on the images. The real-time filter 18 enhances the bony surface in the image and the enhanced images guide the examiner to easily more the probe 12 to make the vertebrae locate in a proper position in the image...The real-time filter 18 extract useful bone shape by enhancing the maximum or gradient change of pixels in the vertical direction...These enhancements enable easier identification of landmarks during image capture”; as well as in Column 6, lines 48-51, “The location of the landmarks in different images for the same process is analyzed and the peak of the process is automatically detected based on the 3D contour formed by the landmarks”).
However, Zheng fails to specifically teach of scanning the same bone position from different angles.
Schlenger discloses, regarding claim 3, in Column 11, lines 24-25, “the transducer probe is moved over or held over the patient’s spine as the patient moves through space at step 228”. Thus indicating to one of ordinary skill that the same bone can be scanned from different angles as the probe is moved over the curvature of the spine. Schlenger further discloses in Column 12 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply scanning the same bone from different angles as taught by Schlenger, as to provide the imaging method for obtaining human skeleton of Zheng with the capability of acquiring a more accurate 3D model of the bones in the target region by acquiring multiple images from different angles. The motivation to make such a modification would be to ensure the clinician has a full and complete view of the bones in the target area. This is especially important when pertaining to scoliosis imaging, as it allows “the operator to assess Spinal flexion, extension, and/or rotation at step 232 in order to assist in assessment of spinal health” (Schlenger teaches in Column 11, lines 31-33).
Regarding claim 5, Zheng discloses the imaging method for obtaining a human skeleton according to claim 1, wherein, after step $4, the imaging method further comprises:
S4.2 displaying the section images in real time (Zheng teaches in Column 3, lines 36- 38, “The method may further comprise displaying a projection image of marked features with the ultrasound images in 3D space”; Column 6, lines 7-10, “The images are displayed (52) in 3D space on the screen of the computer 15 in real-time as they are captured. The display of captured images is depicted in FIG. 2. The images form a long image stack”).
Regarding claim 6, Zheng discloses the imaging method for obtaining a human skeleton according to claim 1, wherein, after step $4, the imaging method further comprises:
S4.3 according to the section images and the position information of the bones, displaying the bones in three-dimensional space in real time (Zheng teaches in Column 3, lines 36-38, “The method may further comprise displaying a projection image of marked features with the ultrasound images in 3D space”; Column 6, lines 7-10, “The images are displayed (52) in 3D space on the screen of the computer 15 in real-time as they are captured. The display of captured images is depicted in FIG. 2. The images form a long image stack”).
Regarding claim 8, Zheng discloses the imaging method for obtaining a human skeleton according to claim 1.
 However, Zheng fails to specifically teach of scanning the target region in varying directions and angles.
Schlenger discloses, regarding claim 8, that the imaging probe scans the target region in different directions and angles (Schlenger teaches in Column 6, lines 4-6, “the practitioner may move the transducer probe 12 over the entire posterior aspect of the spine or just an area of interest”; Column 11, lines 24-25, “the transducer probe is moved over or held over the patient’s spine as the patient moves through space at step 228”; Column 12 lines 2-7, “the ultrasound probe may then be slid along the spine, keeping the tip of ultrasound probe 12 in contact with the skin of the patient and being careful to trace the curvature of the spine. In some embodiments, the tip of the ultrasound probe may be moved directly over the tip of the spinous process of each vertebra”; as well as in Column 12, lines 14-17, “the ultrasound probe 12 is slide in a downward motion. In other embodiments the ultrasound probe may be slid in an upward motion”).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply scanning the target region in different directions and angles taught by Schlenger, as to provide the imaging method for obtaining human skeleton of 
Regarding claim 9, Zheng discloses the imaging method for obtaining a human skeleton according to claim 1, wherein, when the target region contains multiple target sub regions on different parts of a human body (Zheng teaches in Column 4, lines 45-47, “an ultrasound scanner 11 with an ultrasound brightness mode (US B-mode) probe 12, a 3D spatial sensor control unit 13...and a computer 15”; in Column 5, lines 3-9, “The system 10 measures the angle and dimension of spine using the spatial sensor 13 in true values...The spatial sensor control unit 13 is able to determine the position of probe 12 at any moment in time”; in Column 7, lines 28-31, “The actual physical position of the landmark is known from the information provided by the spatial sensor 13. Knowing the actual physical position enables an accurate virtual model 44 to be constructed for the spine”; as well as in Column 9, lines 22-, “other types of spatial sensing techniques may be used. These include: marker tracking using an optical visible or infrared camera, acoustic locating, and mechanical spatial locating using multiple articulating joints, etc.”). 
However, Zheng fails to specifically teach of installing multiple spatial sensors.
Schlenger discloses, regarding claim 9, that the imaging method further comprises the following steps after step S1:
S1.1 installing micro spatial positioning devices on different parts of the human body where the target sub regions to be detected is located (Schlenger teaches in Column 4, lines 54-67 & FIG. 1, “ultrasonagraphic system 10 utilizes optical tracking technology in the form of optical tracking unit 26 and optical targets 28 to precisely detect the patient’s and ultrasound 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply installing multiple spatial sensors to different parts of the body as taught by Schlenger, as to provide the imaging method for obtaining human skeleton of Zheng with the capability of acquiring more accurate position information of both the bones being imaged in the target regions and the probe doing the imaging. The motivation to make such a modification would be to ensure that the values being acquired are as accurate as possible and to ensure that the clinician is well aware of the location of the probe on the skeletal model when actively scanning.
Regarding claim 10, Zheng discloses imaging method for obtaining a human skeleton according to claim 1, wherein, step S7 further comprises: Sa. displaying a standard skeleton model corresponding to the target region in real time (Zheng teaches in Column 3, lines 39-40, “The method may further comprise combining an X-ray projection image with the ultrasound images in 3D space”). However, Zheng fails to specifically teach of the rest of the sub-steps pertaining to associating the normal skeletal model with the patient acquired model.
Schlenger discloses, regarding claim 10, that Sa. displaying a standard skeleton model corresponding to the target region in real time; or Sb. according to the spatial position coordinates and scanning angle of the imaging probe, displaying position of the imaging probe relative to the standard skeleton model in real time during a scanning process; or Sc. adjusting the standard skeleton model according to the obtained position information of the bones to display a 3D skeleton model; the standard skeleton model is a standard skeleton model of a normal human body, and a three-dimensional skeleton model is a skeleton model generated by simulating the standard skeleton model through the bone position information of the bones (Schlenger teaches in Column 2, lines 55-57, “the method includes storing a generic 3D model of a spine in a database of an ultrasonagraphic system”; in Column 11, lines 7-10, “image data is sent to the image registration module of the image processing system for correlation of images to a common reference point at step 218”; Column 12, lines 51-53, “the patient specific spinal contour line 200 may be combined with a generic 3D model of an average human spine”; Column 13, lines 45-46, “generic spinal contour line 300 has been distorted to more closely align with patient-specific contour line 200”; as well as in Column 11, lines 56-65, “the location of the ultrasound probe may then be tracked and overlaid onto the patient-specific spine model as ultrasound images of the spine are captured. The ultrasonagraphic system 10 may display an ultrasound image alongside the 3D model showing the location along the spine of the ultrasound probe. Thus, an operator of the ultrasonagraphic system 10 may be able to quickly and easily determine the relative location along the spine of an ultrasound image”).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the standard skeletal model of a normal human as taught by Schlenger, as to provide the imaging method for obtaining human skeleton of Zheng 
Regarding claim 11, Zheng discloses the imaging method for obtaining a human skeleton according to claim 1, wherein, the imaging method is one of ultrasonic imaging, photoacoustic imaging, terahertz imaging, infrared imaging, and optical tomographic imaging (Zheng teaches in Column 3, lines 11-21, “a method for assessing scoliosis. The method includes capturing ultrasound images. The method also includes recording the position and orientation of the captured ultrasound images. The method also includes marking feature of vertebra in the captured ultrasound images, and the marked features are connected with lines in order to calculate angles and distances between the marked features for the calculation of the Cobb angle and spinal rotation angle based on the calculated angles and distances. The marked features are a reflection of the surfaces of the vertebra”; as well as in Column 4, lines 45-47, “an ultrasound scanner 11 with an ultrasound brightness mode (US B-mode) probe 12, a 3D spatial sensor control unit 13...and a computer 15”).
Regarding claim 13, Zheng discloses the imaging method for obtaining a human skeleton according to claim 1, wherein, the scanning of the imaging probe is carried out manually, semi automatically or by a mechanical device (Zheng teaches in Column 4, lines 56- 58, “During scanning with the probe 12, the patient may be moved forward by a force from the examiner” Thus alluding to manual scanning by the examiner; as well as in Column 8, lines 60- 62, “the ultrasound scanner 11 and spatial sensor 13 are small enough to be moved around or carried by hand”).
Claim 2 is rejected under 35 U.S.C. 103(a) as being unpatentable over Zheng et al. (US8900146B2), hereinafter “Zheng”, in view of Schlenger (US9713508B2), and Mauldin Jr. (US 2016/0012582) as applied to claim 1 above, in further view of Kyriakou (US9123148B2).
Regarding claim 2, Zheng discloses the imaging method for obtaining a human skeleton according to claim 1, wherein, the imaging method further comprises the following steps between steps $4 and S6:
S5. extracting the position information of the bones in a section image (Zheng teaches in Column 7, lines 28-31, “The actual physical position of the landmark is known from the information provided by the spatial sensor 13. Knowing the actual physical position enables an accurate virtual model 44 to be constructed for the spine”). 
However, both Zheng and Schlenger fail to specifically teach of using this information to then deduce the next set of information for adjacent bones.
Kyriakou discloses, regarding claim 2, that extracting the position information of the bones in a section image, and using the position information of the bones to detect the position information of the bones in an adjacent section image (Kyriakou teaches in Column 12, lines 50-51, “For missing projection data sets it is also possible to interpolate between adjacent positions”).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply utilizing previously acquired position information to detect the position information of bones adjacent to those already imaged as taught by Kyriako, as to provide the imaging method for obtaining human skeleton of Zheng and Schlenger with the capability of completing a model without imaging all parts of the body. The motivation to make such a modification would be to assist the clinician in viewing the patient-acquired model .
Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over Zheng et al. (US8900146B2), hereinafter “Zheng”, in view of Schlenger (US9713508B2), and Mauldin Jr. (US 2016/0012582)  as applied to claim 1 above, in further view of Okamura et al. (US20120253181), hereinafter “Okamura”.
Regarding claim 4, Zheng discloses the imaging method for obtaining a human skeleton according to claim 1, wherein, the step $3 further comprises:
S3.2 in the same bone position, through the imaging probe, acquiring multiple images and enhancing the reflection of the surfaces of the bones through image processing method,
wherein the image processing includes average, median filtering or strongest signal selection (Zheng teaches in Column 6, lines 7-10, “The images are displayed (52) in 3D space on the screen of the computer 15 in real-time as they are captured. The display of captured images is depicted in FIG. 2. The images form a long image stack”; Column 4, lines 63-64, “The present invention advantageously provides unlimited frequency of usage in assessment of scoliosis” Column 5, lines 37-42, “image processing techniques such as Gaussian, sobel filtering, 3D virtualization methods such as OpenGL and Visualization Toolkit, and angle calculation approaches are used together to calculate the degree of spine’s deformation in term of true distances and angles”; Column 6, lines 14-31, “The set of ultrasound images captured may be preprocessed by various kind of image processing filters 19. In order to enhance the bony surfaces of the vertebra in the ultrasound images, a real-time filter 18 is used on the images. The real-time filter 18 enhances the bony surface in the image and the enhanced images guide the examiner to easily more the probe 12 to make the vertebrae locate in a proper position in the 
However, both Zheng and Schlenger fail to specifically teach of using different ultrasonic frequencies or combination of multiple probes to acquire multiple images.
Okamura discloses, regarding claim 4, of acquiring multiple images through using different ultrasonic frequencies and enhancing the reflection of the surfaces of the bones through image processing method, wherein the image processing includes average, median filtering or strongest signal selection (Okamura et al. teaches in [0032], “the transmitting and receiving unit 11 has a function to be able to instantly change delay information, the transmission frequency, the transmission drive voltage, the number of aperture elements, and the like, under the control of the controlling unit 18”; as well as in [0037], “an image processing process (a smoothing process) to re-generate a brightness average-value image while using a plurality of image frames”).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply using different ultrasonic frequencies to acquire multiple images of the same bone position as taught by Okamura, as to provide the imaging method for obtaining human skeleton of Zheng and Schlenger with the capability of capturing all the features of the bony structures at varying depths. The motivation to make sucha modification would be to ensure that all the features of the bony structures have been acquired and to filter the data into enhanced images.
Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over Zheng et al. (US8900146B2), hereinafter “Zheng”, in view of Schlenger (US9713508B2), and Mauldin Jr. 
Regarding claim 7, Zheng discloses the imaging method for obtaining a human skeleton according to claim 1, wherein, when the target region contains multiple target sub regions on different parts of a human body or different target sub regions on the same part of the human body (Zheng teaches in Column 3, lines 11-21, “a method for assessing scoliosis. The method includes capturing ultrasound images. The method also includes recording the position and orientation of the captured ultrasound images. The method also includes marking feature of vertebra in the captured ultrasound images, and the marked features are connected with lines in order to calculate angles and distances between the marked features for the calculation of the Cobb angle and spinal rotation angle based on the calculated angles and distances. The marked features are a reflection of the surfaces of the vertebra”). 
However, both Zheng and Schlenger fail to specifically teach of pause/play command for collecting data or imaging.
Takagi discloses, regarding claim 7, S8. using pause command to pause data collection of the target sub region; S9. using pause cancel command to continue to collect data in another target sub region through steps S1-S7 (Takagi et al. teaches in [0088], “when the operator presses the measurement stat/stop button 111, the measurement in $1001 of FIG. 6 is started”; as well as in [0089], “when the operator presses the measurement start/stop button 111, the measurement is stopped and a display screen indicating the completion of measurement is displayed”).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the play/pause component taught by Takagi, as to provide the imaging method for obtaining human skeleton of Zheng and Schlenger with the capability of halting the scanning process to move the scanning to a different part on the body. It would have been obvious to pause a scan to start a different scan, so as to permit multiple scans. The motivation to make such a modification would be to permit the acquisition of multiple scans from different regions of the body.
Claim 12 is rejected under 35 U.S.C. 103(a) as being unpatentable over Zheng et al. (US8900146B2), hereinafter “Zheng”, in view of Schlenger (US9713508B2), and Mauldin Jr. (US 2016/0012582) as applied to claim 1 above, in further view of Sorenson (US4476873A), as well as in further-further view of Pedtke et al. (US20170079828A1), hereinafter “Pedtke”.
Regarding claim 12, Zheng discloses the imaging method for obtaining a human skeleton according to claim 1, wherein, the skeleton includes spine bone (Zheng teaches in Column 4, lines 64-66, “the ultrasound scanner 11 has a wide probe 12 (10cm or above). This enables an examiner to obtain a set of spine images via a single swipe over the patient’s spine”; in Column 5, lines 3-9, “The system 10 measures the angle and dimension of spine using the spatial sensor 13 in true values...The spatial sensor control unit 13 is able to determine the position of probe 12 at any moment in time”; as well as in Column 8, lines 2-5, “the markers 41 in the image are connected with lines 42 to form a frame based skeleton virtual model 44 of the spine using a virtual model generator 23 of the software module 21 as depicted in FIGS 3, 4, and 10”).
However, both Zheng and Schlenger fail to specifically teach of the skeleton including a full skeleton.
Sorenson discloses, regarding claim 12, that the skeleton includes ribs (Sorenson teaches in Column 33, lines 32-37, “Viewing a transverse section of the thorax in the vicinity of the junction of the transverse process to the rib known as the costo-transverse articulation there is a “step”. In viewing the left side of the spine it is found that the left side of this step is rib”).
Pedtke discloses, regarding claim 12, that the skeleton includes spinal bones, thorax, rib, pelvis, and bones of four limbs (Pedtke et al. teaches in [0133], “The data for the 3D map of the broken or undesirably configured bone in its presenting state may be acquired by way of any of scanning, photographing, photogrammetry, mapping with a three-dimensional point reference device a three-dimensional digital or physical representation of the residual limb, imaging technologies, or by manual measurement. In particular, the imaging technologies may include any of magnetic resonance imaging (MM), computed tomography (CT), ultrasound, X-ray imaging, positron emission tomography, microscopy imaging, and simulated image data”; as well as in [0146], “to capture data related to a number of configurational parameters associated with scoliosis, including pelvic alignment and/or tilt, shoulder alignment and/or tilt, the relative protrusion of an upper torso hump, vertebral column rotation, kyphotic angle in the thoracic spine, lordotic angles in lumbar and cervical spine, and the Cobb angle of the spine”).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the acquisition of information regarding the ribs as taught by Sorenson and to apply the acquisition information regarding the limbs, the chest, the pelvic region, and the spine as taught by Pedtke, as to provide the imaging method for obtaining human skeleton of Zheng and Schlenger with the capability of imaging all parts of the human skeletal system. The motivation to make such a modification would be to enable the current invention to be applied to all parts of the body if needed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA J PARK whose telephone number is (571)270-1788. The examiner can normally be reached Monday-Thursday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 408-918-9701. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICIA J PARK/Primary Examiner, Art Unit 3793